DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,8,15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Petersson et al (OAPI 19979).
Claims 1, 8 and 15. 
Petersson et al discloses a communication method, comprising:
receiving, by a terminal from a network device, at least one uplink configuration used to indicate a parameter for sending uplink data, wherein the at least one uplink configuration comprises a first uplink configuration ( claim 72 describes network equipment transmitting information indicating a plurality of uplink access configuration),;
receiving, by the terminal from the network device, at least one random access configuration used to indicate a parameter for sending a preamble (claim 72 describes each uplink configuration includes a random access configuration), wherein the at least one random access configuration comprises a first random access configuration (because there are a plurality of uplink configurations, each of which includes a random access configuration, i.e., “a first random access configuration), and wherein there is a correspondence between the first uplink configuration and the first random access configuration (because each uplink configuration includes a random access configuration, there is a correspondence between them); and
based on the correspondence between the first uplink configuration and the first random access configuration, sending, by the terminal, the uplink data to the network device using the first uplink configuration, and sending, by the terminal, the preamble to the network device using the first random access configuration (claim 72 describes the network equipment receives a random access transmission from a wireless device, i.e., a terminal.  After the access is granted the uplink data will be transmitted in accordance with one of the received uplink configurations).
	With respect to claims 8 and 15, see claim 93 of Petersson et al describing a computer readable medium and a processor.  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5,12,18 are rejected under 35 U.S.C. 103 as being unpatentable over Petersson et al (OAPI 19979) in view of  Jeon et al (US2019/0053319), as applied to claims 1 and 8 above respectively.
Petersson et al fails to teach the at least one uplink configuration comprises any one or more types of the following information:
modulation and coding scheme (MCS) table indication information,
MCS indication information,
time domain resource indication information,
frequency domain resource indication information, or
transport block size (TBS) indication information.
 Jeon et al teaches an uplink configuration received by a wireless device from a base station a modulation and coding scheme.  See claims 1 and 5. 
Thus, it would have been obvious to one skilled in the art prior to the filing of the present application for the uplink configuration information of Petersson et al to include an MCS so that the wireless device can transmit uplink data using MCS known to the network as taught by Jeon et al.
Claim(s) 6, 13,19 are rejected under 35 U.S.C. 103 as being unpatentable over Petersson et al (OAPI 19979) in view of Jeon et al (US2019/0053319) as applied to claim 5 above, and further in view of Huang et al (US2018/0091276).
Petersson et al and Jeon et al fail to teach the at least one uplink configuration further comprises any one or more types of the following information: demodulation reference signal (DMRS) mapping type indication information, or frequency hopping indication information.
Huang et al describes that uplink transmission configuration may include a DMRS pattern for uplink communication.   See abstract.  
Thus, it would have been obvious to one skilled in the art prior to the filing of the present application for the uplink configuration information of Petersson et al to include DMRS pattern in order to allow the wireless device to estimate the channel as taught by Jeon et al. 

Allowable Subject Matter
Claims 2-4,7,9-11,14,16,17,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632